NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
TASHIEK TERESSA HAWKINS,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD, '
Respondent.
2011-3013
Petiti0n for review of the Merit Syste1ns Protection
Board in case no. DC0752100663-I-1. _
ON MOTION
' ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systems Protecti0n Board
as the respondent,
IT ls ORDERED THAT:
(1) The motion is granted. The revised official cap-
tion is reflected above
(2) The Board should calculate its brief due date from
the date of filing of this order.

HAWKINS V. MSPB
CC.
S
2
FOR THE COURT
 2 8  /s/ Jan Horbal_\[
Date J an Horbaly
Tashiek Teressa Hawkins
Ca1neron Cohick, Esq.
C1erk
Stephanie Conley, Esq. (Copy Of Petiti0ner's Informa1
Brief Enc1osed)
FlLEB .
u.s. cover 0F APPeALs FOR
fm-: renew amount
JAN 2 8 2011
JANl'1$i¥BALY
CLERK~